Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has filed Remarks on July 14th, 2022, amending claims 1 to 5 and 7 to 16 and presenting new claims 17-20.
Regarding the 35 U.S.C. 112 rejections, Applicant has amended claims 7, 8, and 16, rendering the rejections moot. However, claim 6 remains in original form and a rejection is maintained below.
Regarding the 35 U.S.C. 102 rejections, Applicant's arguments filed July 14th, 2022 have been fully considered and are addressed in the Office Action below as they pertain to claims that have been amended.
Regarding the 35 U.S.C. 103 rejections, Applicant's arguments filed July 14th, 2022 have been fully considered and are addressed in the Office Action below as they pertain to claims that have been amended.
Claim Interpretation
Examiner note: Fluid communication can mean thermal communication and vice versa depending on the context. Therefore, examiner takes broadest reasonable interpretation and maintains that the prior art of record still reads on the wording of the limitations as the specification does not state that thermal communication does not mean fluid communication. (i.e. cold water and hot water may be mixed to achieve a temperature or may pass through a heat exchanger where they do not mix but still exchange heat)
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “wherein the wherein the safe delivery temperature TS less than 52⁰C.” Examiner believes applicant intended language to read “is less than 52⁰C.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7, and 14 to 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the amended claim language reads “wherein the wherein the safe delivery temperature TS less than 52⁰C” which constitutes new matter for the following reasons. The specification submitted with the application indicates in paragraph 0023 that a burn injury can occur within 15 seconds for water at 56⁰C. The provisional (62/958877) indicates on page 3 of the appendix to the specification a max typical range of 46⁰C to 49⁰C and an exposure time table. The provisional (62/958877) also indicates 49⁰C as the hot water delivery temperature on page 6 of the appendix to the specification. However, even though the value of 52⁰C falls below the 56⁰C presented in the specification, the value of 52⁰C is not given criticality in the context of the specification and falls outside the max temperature typical range presented in the provisional (46⁰C to 49⁰C) and noted in the figures of the provisional (49⁰C).
Additionally, the preceding claim 2 which claim 3 is dependent on indicates that “…a flow controller…” (line 2) ”…prevents delivery hot water from flowing unless a temperature of the delivery hot water is less than or equal to a safe delivery temperature TS…” (lines 3 to 5).
The broadest reasonable interpretation of the claim language in view of the claim limitations, the drawings, and the specification, is that the “safe delivery temperature TS” refers to the temperature of the water that leaves the flow controller, which implies that the flow controller allows water to flow, not ice (i.e. water at 0°C  which is less than 52°C freezes into ice). The invention as currently claimed, does not appear to have support for ice being delivered from the water heating container for the reasons mentioned above, and it may be doubtful if the specific claimed temperature of claim 3 has support in the provisional or anywhere in the originally filed disclosure which only note the criticality of 56⁰C, 46⁰C to 49⁰C, and 49⁰C.
Examiner suggests Applicant carefully review the specification as originally filed, should there be any contention to this new matter rejection in the next response, and/or amend the claim to coincide with claim language that is clearly supported by the originally filed disclosure.
Regarding claims 7 and 14, the limitation “wherein the cold water temperature TC is from 0° - 30 °C” constitutes new matter for the following reasons. A review of the specification shows that the cold water temperature is mentioned throughout; however, at best only paragraph 0016 of the specification details specific values, reciting “Input cold water 205 can include viable bacteria 208 that, under certain thermal conditions such as growth temperature TG, e.g. 20 °C < TG < 45 °C, are viable and can reproduce to form additional bacteria.” It’s noted that claim 7 depends from claim 1 (14 from 8), and claim 1 introduces “a cold water supply conduit comprising a supply zone… (line 3)…such that the transitional heating zone receives the input cold water from the supply zone…. (lines 9-10)….” The broadest reasonable interpretation of this limitation in light of the specification, and as conveyed in the drawings, implies that the cold water supply conduit is delivering cold water in a liquid state. Circling back to claim 7, the range of 0° - 30 °C at least covers water in a solid state, i.e. water at 0°C freezes into ice. The invention as currently claimed, does not appear to have support for ice being delivered from the cold water supply conduit for the reasons mentioned above; and although the provisional application 62/958877 indicates roughly 16°C which falls within the claimed range, it may be doubtful if the claimed range of claim 7 (or claim 14), which encompasses ice, has support in paragraph 0016 or anywhere in the originally filed disclosure.
Examiner suggests Applicant to carefully review the specification as originally filed, should there be any contention to this new matter rejection in the next response, and/or amend the claim to coincide with claim language that is clearly supported by the originally filed disclosure.
Regarding clams 15 and 18, the amended claim language in claim reads “wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C” which constitutes new matter for the following reasons. The specification submitted with the application does not indicate the temperature of the pre-heated water. The provisional (62/958877) does indicate on page 6 of the appendix to the specification that pre-heated water temperature TP is roughly 38⁰C. However, even though the value falls within the claimed range, the preceding claim 1 which claim 18 is dependent on (15 depends on claim 8 which is also dependent on claim 1) indicates that “the translational heating zone arranged…” (line 7) “…such that the transitional heating zone receives the input cold water from the supply zone, receives first heat from the fluid-isolated heat exchanger increases a cold water temperature TC of the input cold water by the first heat from the fluid-isolated heat exchanger, and produces transitional heated water at a pre-heated water temperature TP from the input cold water by increasing temperature from the cold water temperature TC to pre-heated water temperature TP, and communicates the transitionally heated water…” (lines 9 to 16). 
The broadest reasonable interpretation of the claim language in view of the claim limitations, the drawings, and the specification, is that the “pre-heated water temperature” refers to the temperature of the water that leaves the transitional heating zone, which implies that the transitional heating zone contains and communicates water, not ice (i.e. water at 0°C freezes into ice). The invention as currently claimed, does not appear to have support for ice being delivered from the transitional heating zone for the reasons mentioned above, and it may be doubtful if the specific claimed temperature range of claim 18 (or 15), has support in the provisional or anywhere in the originally filed disclosure.
Examiner suggests Applicant carefully review the specification as originally filed, should there be any contention to this new matter rejection in the next response, and/or amend the claim to coincide with claim language that is clearly supported by the originally filed disclosure.
Regarding claims 16 and 19, the amended claim language reads “wherein the high water temperature TH is from 50⁰C to 100⁰C” which constitutes new matter for the following reasons. The specification submitted with the application indicates in paragraph 0040 that a temperature greater than 71⁰C is hot enough to kill all of the live bacteria. The provisional (62/958877) also indicates on page 6 of the appendix to the specification to raise tank temperature greater than 71⁰C. However, even though the value falls within the claimed range, the preceding claim 1 which claim 19 is dependent on (16 depends on claim 8 which is also dependent on claim 1) indicates that “the water heating container…” (line 17) “…and produces container heated water at a high water temperature TH from the transitionally heated water by increasing temperature from pre-heated water temperature TP to high water temperature TH and communicates the container heated water, such that the high water temperature TH is greater than or equal to a kill temperature TK for bacteria to kill bacteria in the container heated water…” (lines 22 to 28). 
The broadest reasonable interpretation of the claim language in view of the claim limitations, the drawings, and the specification, is that the “high water temperature” refers to the temperature of the water that leaves the water heating container, which implies that water heating container contains and communicates water, not steam (i.e. water at 100°C boils into steam). The invention as currently claimed, does not appear to have support for steam being delivered from the water heating container for the reasons mentioned above, and it may be doubtful if the specific claimed temperature range of claim 18 (or 15), has support in the provisional or anywhere in the originally filed disclosure which only note the criticality of the high water temperature being greater than 71°C.
Examiner suggests Applicant carefully review the specification as originally filed, should there be any contention to this new matter rejection in the next response, and/or amend the claim to coincide with claim language that is clearly supported by the originally filed disclosure.
Regarding claims 17 and 20, the amended claim language in claim reads “wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C” which constitutes new matter for the following reasons. The specification submitted with the application indicates in paragraph 0023 that a temperature at 56⁰C can cause a burn injury with 15 seconds. The provisional (62/958877) indicates on page 3 of the appendix to the specification a max typical range of 46⁰C to 49⁰C and an exposure time table. The provisional (62/958877) also indicates 49⁰C as the hot water delivery temperature on page 6 of the appendix to the specification.
However, the preceding claim 1 which claim 20 is dependent on (17 depends on claim 8 which is also dependent on claim 1) indicates that “the translational cooling zone arranged…” (line 33) “…such that the transitional cooling zone receives the container heated water from the water heating container, communicates second heat from the container heated water to the fluid-isolated heat exchanger, decrease the high water temperature TH of the container heated water by transfer of the second heat from the container heated water to the fluid-isolated heat exchanger, and produces transitionally cooled water at a hot water delivery temperature TD from the container heated water by decreasing temperature from high water temperature TH to hot water delivery temperature TD, and communicates the transitionally cooled water to the delivery zone” (lines 35 to 44).
The broadest reasonable interpretation of the claim language in view of the claim limitations, the drawings, and the specification, is that the “hot water delivery temperature” refers to the temperature of the water that leaves the transitional cooling zone, which implies that the transitional cooling zone contains and communicates water, not ice (i.e. water at 0°C freezes into ice). The invention as currently claimed, does not appear to have support for ice being delivered from the transitional cooling zone for the reasons mentioned above, and the range claimed is outside the scope of the temperature and ranges presented in the specification and the provisional, so it may be doubtful if the specific claimed temperature range of claim 20 (or 17), has support in the provisional or anywhere in the originally filed disclosure.
Examiner suggests Applicant carefully review the specification as originally filed, should there be any contention to this new matter rejection in the next response, and/or amend the claim to coincide with claim language that is clearly supported by the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	
 Regarding Claim 1, the limitation “the water heating container… that receives the transitionally heated water at the cold water temperature TC from the transitional heating zone” (lines 17 to 20) renders the claim indefinite, since the preceding limitations indicate that the cold water comes into the transitional heating zone 210, then the cold water gets heated up by first heat from a heat exchanger to transform into transitionally heated water (lines 3 to 16).  So it is unclear if the limitations are referencing cold water per se, entering into the water heating container, or transitionally heated water. For examination purposes examiner takes broadest reasonable interpretation consistent with Figure 2 and preceding limitations where “the water heating container… that receives the transitionally heated water at the pre-heated water temperature TP from the transitional heating zone” (lines 17 to 20).
Dependent claims 2-20 are therefore also rejected.
  Regarding claims 7 and 14, the amended claim language reads “wherein the cold water temperature TC is from 0° to 30 °C”. It is unclear how the temperature range only relates to the cold water, as the range also covers ice.
Therefore, examiner takes broadest reasonable interpretation in view of the specification that “the cold water temperature TC is from 0° to 30 °C” refers to a water temperature and not an ice temperature.
Regarding clams 15 and 18, the amended claim language in claim reads “wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C”. It is unclear how the temperature range only relates to the pre-heated water, as the range also covers ice.
Therefore, examiner takes broadest reasonable interpretation in view of the specification that “wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C” refers to a water temperature and not an ice temperature.
 Regarding claims 17 and 20, the amended claim language reads “wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C”. It is unclear how ice can be delivered, which conflicts with “hot water delivery.”
Therefore, examiner takes broadest reasonable interpretation in view of the specification that “wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C” refers to a water temperature and not any freezing temperatures.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGugan (US Patent No. 5701387 A).
Regarding claim 1, teaches 
	A bacteria abatement water heater for abating bacterial growth (abstract), the bacteria abatement water heater (Figure 2) comprising:
a cold water supply conduit (common mains inlet, piping structure of 20 and 17; Figure 2) comprising a supply zone (internal area of 20 that flows to 19) and [;] 
a transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55) in fluid communication with the supply zone (internal area of 20 that flows to 19) such that the supply zone (internal area of 20 that flows to 19) receives input cold water (water that flows in 20) and communicates the input cold water (water that flows in 20; Figure 2); 
	the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55) arranged along the cold water supply conduit (common mains inlet, piping structure of 20 and 17; Figure 2) interposed between the supply zone (internal area of 20 that flows to 19) and a water heating container (tank, 10) and in thermal communication with a fluid-isolated heat exchanger (19, heat exchanger; Figure 2), such that the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55) receives the input cold water (water that flows in 20) from the supply zone (internal area of 20 that flows to 19), receives first heat from the fluid-isolated heat exchanger (19, heat exchanger; Figure 2; column 2 lines 46 to 55), increases a cold water temperature TC of the input cold water (water that flows in 20; Column 4 lines 1 to 32 describe operation of the water heater) by the first heat from the fluid-isolated heat exchanger (19, heat exchanger; Figure 2; column 2 lines 46 to 55), and produces transitionally heater water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) at a pre-heated water temperature TP from the input cold water (water that flows in 20; Column 4 lines 1 to 32 describe operation of the water heater) by increasing temperature from cold water temperature TC to pre-heated water temperature TP (Column 4 lines 1 to 32 describe operation of the water heater), and communicates the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2);
	the water heating container (tank, 10)  heating elements; column 2 lines 23 to 30) and  that receives the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) at the cold water temperature TC (Column 4 lines 1 to 32 describe operation of the water heater) from the transitionally heating zone (internal area of 17 in contact with heat exchanger 19), receives main heat from the heater (11 or 12, heating elements, column 2 lines 23 to 30), and increases the pre-heated water temperature TP of the transitionally heated water by the main heat from the heater (11 or 12, heating elements; Column 4 lines 1 to 32 describe operation of the water heater), and produces container heated water (water in tank 10) at a  from the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) by increasing temperature from pre-heated water temperature TP to TH (Column 4 lines 1 to 32 describe operation of the water heater) and communicates the container heated water (water in tank 10; Figure 2), such that the high water temperature TH is greater than or equal to a kill temperature TK for bacteria to kill bacteria in the container heated water (water in tank 10; Figure 2), such that container heated water (water in tank 10; Figure 2) does not contain viable bacteria (column 1 lines 5 to 18; column 4 lines 11 to 14);
	a hot water delivery conduit (piping structure of 15, outlet conduit; Figure 2) comprising [;]
	a transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) and a delivery zone (internal area of 16, distribution system; Figure 2) in fluid communication with the transitional cooling zone (internal area of 16; Figure 2, internal area of 15 in contact with heat exchanger 19 flows to internal area of 16); 
the transitional cooling zone (internal area of 15 in contact with heat exchanger 19) arranged along  outlet conduit) interposed between the water heating container (10, tank) and the delivery zone (internal area of 16, distribution system; Figure 2) and in thermal communication with the fluid-isolated heat exchanger (heat exchanger 19) such that the transitional cooling zone (internal area of 15 in contact with heat exchanger 19) receives the container heated water (water in tank 10) from the water heating container (tank, 10), communicates second heat from the container heated water (tank, 10) to the fluid-isolated heat exchanger (19, heat exchanger), decreases the high water temperature TH the of the container heated water (tank, 10) by transfer of the second heat (column 2 lines 45 to 55)  from the container heated water (tank, 10) to the fluid-isolated heat exchanger (19, heat exchanger), and produces transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) at a hot water delivery temperature TD from the container heated water (10, tank) by decreasing temperature from high water temperature TH to hot water delivery temperature TD (column 2 lines 45 to 55; Column 4 lines 1 to 32 describe operation of the water heater), and communicates the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) to the delivery zone (internal area of 16, distribution system; Figure 2) [;]
	the delivery zone (internal area of 16, distribution system; Figure 2) in fluid communication with the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) and that receives the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) from the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) and communicates the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) as delivery hot water (water in 16, distribution system; Figure 2); and
	the [a] fluid isolated heat exchanger (19, heat exchanger) in thermal communication with the transitional heating zone (internal area of 17 in contact with heat exchanger 19) and the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) and that provides heat from the transitional cooling zone (internal area of 15 in contact with heat exchanger 19) to the transitional heating zone (internal area of 17 in contact with heat exchanger 19) while maintaining fluid isolation between the transitional heating zone (internal area of 17 in contact with heat exchanger 19) and the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; column 2 lines 45 to 55), such that transitional cooling zone (internal area of 15 in contact with heat exchanger 19) does not contain viable bacteria from water heating container (10, tank; column 1 lines 38 to 45),
	wherein the fluid-isolated heat exchanger (19, heat exchanger) is disposed between the cold water supply conduit (common mains inlet, piping structure of 20 and 17; Figure 2) and the hot water delivery conduit (piping structure of 15, outlet conduit; Figure 2) such that the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) and the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) are absent in the fluid-isolated heat exchanger (19, heat exchanger; column 2 lines 45 to 55: The two conduits 15, 17 pass through the heat exchanger, which provides a heat conduction medium for transferring heat between the outlet conduit 15 and the first inlet conduit 17, so that the two conduits do not come into direct contact but are spaced apart. …).
Regarding claim 2, as applied to claim 1, McGugan teaches the invention as described above and further comprising a flow controller (26, shut off valve) in fluid communication with the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) and that prevents delivery hot water (water in 16, distribution system; Figure 2) from flowing unless a temperature of the delivery hot water (water in 16, distribution system; Figure 2) is less than or equal to a safe delivery temperature TS (column 4 lines 16 to 19: As long as the water passing the shut-off valve 26 is below 65.degree. C., as measured by the temperature sensor 27, the shut-off valve will remain open, but will close if that temperature is exceeded.). 
Regarding claim 19, as applied to claim 1, McGugan further teaches wherein the high water temperature TH is from 50⁰C to 100⁰C (column 4 lines 11 to 14:…To sum up, the operation of the system is as follows. During off-peak periods, water in the storage tank 10 is heated to 75.degree. C. by the lower heating element 11, controlled by the lower thermostat 33…  ). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Faurshchou (Foreign Patent EP 1767881 A1).
Examiner note: References cited in the rejection correspond to elements and passages in the attached copy of Faurshchou (Foreign Patent EP 1767881 A1).
Regarding claim 3, regarding claim 2 [wherein the safe delivery temperature TS less than 52⁰C (column 4 lines 16 to 19: As long as the water passing the shut-off valve 26 is below 65.degree. C., as measured by the temperature sensor 27, the shut-off valve will remain open, but will close if that temperature is exceeded.) 
Faurshchou teaches wherein the safe delivery temperature TS less than 52⁰C (paragraph 0039 or column 6 lines 7 to 13: (…the temperature range in the exchanger on both the primary side and the secondary side is always e.g. min. 50 °C and optionally below 50 °C after commenced tapping because of e.g. the scalding risk, so that the multiplication capacity of the legionella bacteria is restricted or eliminated also in the standstill period of the water heater…) because of scalding risk (column 6 lines 7 to 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the invention of McGugan to include wherein the safe delivery temperature TS less than 52⁰C in view of the teachings of Faurshchou because of scalding risk.
In other words, McGugan teaches a device that specifically only allows water if it is under a certain temperature range. However, the temperature limit of McGugan is higher than that claimed. Because Faurshchou teaches a temperature setting to prevent scalding, it would have been obvious to modify McGugan accordingly to yield predictable results.
Regarding claim 20, as applied to claim 1, McGugan does not expressly teach wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C.
Faurshchou teaches wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C (paragraph 0039 or column 6 lines 7 to 13: (…the temperature range in the exchanger on both the primary side and the secondary side is always e.g. min. 50 °C and optionally below 50 °C after commenced tapping because of e.g. the scalding risk, so that the multiplication capacity of the legionella bacteria is restricted or eliminated also in the standstill period of the water heater…) because of scalding risk (column 6 lines 7 to 13).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify McGugan to include wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C in view of the teachings of Faurshchou because of scalding risk.
In other words, McGugan teaches a device that specifically only allows water if it is under a certain temperature range. However, the temperature limit of McGugan is higher than that claimed. Because Faurshchou teaches a temperature setting to prevent scalding, it would have been obvious to modify McGugan accordingly to yield predictable results.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Wright (US Publication No. 20120266864).
Regarding claim 4, as applied to claim 1, McGugan teaches the invention as described above but does not expressly teach wherein the bacteria comprises pathogenic bacteria 
	Wright teaches that the temperatures and residence times to kill select pathogens (paragraphs 0004 to 0008) is known in the art.
	Therefore, McGugan inherently teaches wherein the bacteria comprises pathogenic bacteria in view of the Wright as McGugan’s water heating operating conditions overlap the temperatures required to kill bacteria. 
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein the pathogenic bacteria comprises Legionella bacteria 
	Wright further teaches wherein the pathogenic bacteria comprises Legionella bacteria (paragraph 0008) for instant kill (paragraph 0008).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the pathogenic bacteria comprises Legionella bacteria in view of the further teachings of Wright for instant kill.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Hayden (US Publication No. 20160178234).
Regarding claim 6, as applied to claim 1, McGugan teaches the invention as described above but does not expressly teach wherein the water heating container comprises a tankless water heater.
Hayden teaches wherein the water heating container (200, liquid storage device) comprises a tankless water heater (100, tankless electric water heater) because maintaining a largely stagnant tank of water at an elevated temperature may introduce additional risk of growth of certain bacteria that can cause illness and disease in humans, such as Legionella (paragraph 0035).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of McGugan to include wherein the water heating container comprises a tankless water heater in view of the teachings of Hayden because maintaining a largely stagnant tank of water at an elevated temperature may introduce additional risk of growth of certain bacteria that can cause illness and disease in humans, such as Legionella.
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Talbert (US Patent No. 6835307).
Regarding claim 7, as applied to claim 1, McGugan teaches the invention as described above but does not expressly teach wherein the cold water temperature TC is from 0⁰C to 30⁰C.

Talbert teaches that typical values of cold water temperatures depending on the season ((column 15 lines 28 to 52: …incoming cold water (typically about 10⁰F.; 5.6⁰C.) to 20⁰F. (11⁰C.) warmer)…; column 16 lines 8 to 17: …Presently, the approach temperature, that is the temperature difference between the cold purified water exiting the heat exchanger outer tube 101 at first treated water outlet 151 and the cold makeup water 121 entering the heat exchanger is about 20⁰ F. (11⁰ C.). Nominally, the entering cold makeup water 121 is at about 55⁰ F. (13⁰ C.), but can vary from about 35⁰ F. (2⁰ C.) to about 75⁰ F. (24⁰ C.) from winter to summer; while the preheated makeup water 127 leaving the heat exchanger, originally municipal makeup water, is now at about 140⁰ F. (60⁰ C.)….).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify McGugan to include wherein the cold water temperature TC is from 0⁰C to 30⁰C in view of the teachings of Talbert because of temperature variation.
In other words, McGugan does not expressly teach the cold water temperature range. However, Talbert more expressly teaches typical cold water temperature ranges. Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to account for typical temperature ranges, more expressly taught by Talbert. 
Regarding claim 18, as applied to claim 1, McGugan teaches the invention as described above but does not expressly teach wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C.
Talbert teaches wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C (column 16 line 58 to column 7 line 49) to nominally provide intermediate temperatures between the highest and the lowest available temperature purified water supplies (column 16 lines 19 to 24).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of McGugan to include wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C in view of the teachings of Talbert to nominally provide intermediate temperatures between the highest and the lowest available temperature purified water supplies.
Claim(s) 8, 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Johnston (Foreign Patent WO 2018091914 A1).
Examiner note: References cited in the rejection correspond to elements and passages in the attached copy of Johnston (Foreign Patent WO 2018091914 A1).
Regarding claim 8, as applied to claim 1, McGugan further teaches 
a process for abating bacterial growth with a bacteria abatement water heater of claim 1 (see claim 1 rejection), the process (abstract: The system enables water to be stored in the tank at a moderately high temperature for demand management purposes and bacterial growth control while minimizing the risk of scalding a user.) comprising: 
receiving the input cold water (water that flows in 20)[[,]] by the supply zone (internal area of 20 that flows to 19); 
communicating the input cold water (water that flows in 20) from the supply zone (internal area of 20 that flows to 19) to the transitional heating zone ((internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55);
receiving by the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55), the input cold water (water that flows in 20) from the supply zone (internal area of 20 that flows to 19);
receiving by the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55), the first heat from the fluid-isolated heat exchanger (19, heat exchanger; Figure 2) via heat exchange (column 2 lines 46 to 55);
increasing, in the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55), the cold water temperature TC (column 4 lines 1 to 32 describe operation of the water heater) of the input cold water (water that flows in 20) by the first heat from the fluid-isolated heat exchanger (19, heat exchanger; Figure 2; column 2 lines 46 to 55);
producing, in the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55), the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) at the pre-heated water temperature TP from the input cold water (water that flows in 20) by increasing temperature from cold water temperature TC to pre-heated water temperature TP (column 4 lines 1 to 32 describe operation of the water heater); 
communicating the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) from the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55) to the [[a]] water heating container (tank, 10)
receiving, by the water heating container (tank, 10), the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) at the cold water temperature TC from the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55)
receiving, by tank, 10), the main heat from the heater (11 or 12, heating elements; column 2 lines 23 to 30);
increasing, in the water heating container (tank, 10), the pre-heated water temperature TP of the transitionally heated  heating elements; column 2 lines 23 to 30; column 4 lines 1 to 32 describe operation of the water heater);
producing, in the water heating container (tank, 10), the container heated water (water in tank 10) at [[the high water temperature TH from the transitionally heated pre-heated TP to the high water temperature TH (column 4 lines 1 to 32 describe operation of the water heater); 
communicating the container heated water (water in tank 10; Figure 2) from the water heating container (tank 10) to [[the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2; ), such that the high water temperature TH is greater than or equal to the kill temperature TK for bacteria to kill bacteria in the container heated water (water in tank 10; Figure 2), and the container heated water (water in tank 10; Figure 2) does not contain viable bacteria (column 1 lines 5 to 18; column 4 lines 11 to 14); 
receiving, by the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2), the container heated water (water in tank 10) from the water heating container (tank 10); 
communicating the second heat from the container heated water (water in tank 10) in the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) to the fluid-isolated heat exchanger (19, heat exchanger; Figure 2; column 2 lines 45 to 55); 
decreasing, in the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2), the high water temperature TH of the container heated water (water in tank 10) by transferring the second heat from the container heated water (water in tank 10) to the fluid-isolated heat exchanger (19, heat exchanger; Figure 2; column 2 lines 45 to 55); 
producing, in the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2), the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) at the [[a]] hot water delivery temperature TD from the container heated water (water in tank 10) by decreasing from the high water temperature TH to the [[a]] hot water delivery temperature TD (column 4 lines 1 to 32 describe operation of the water heater); [[and]]
communicating the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) to the delivery zone (internal area of 16, distribution system; Figure 2) from the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2);
receiving, by the delivery zone (internal area of 16, distribution system; Figure 2), the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) from the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2);
communicating the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) as delivery hot water (water in 16) from the delivery zone (internal area of 16, distribution system; Figure 2);
(…omitted claim language…) flowing the transitionally heated water (water that flows in portion of 17 in contact with heat exchanger; Figure 2) in the cold water supply conduit (common mains inlet, piping structure of 20 and 17; Figure 2) with respect to the transitionally cooled water (water in internal area of 15 in contact with heat exchanger 19; Figure 2) in the hot water delivery conduit (piping structure of 15, outlet conduit; Figure 2), with the cold water supply conduit (common mains inlet, piping structure of 20 and 17; Figure 2) and the hot water delivery conduit (piping structure of 15, outlet conduit; Figure 2) are spaced apart and isolated by the fluid-isolated heat exchanger (19, heat exchanger; column 2 lines 46 to 55);
 providing, by the fluid-isolated heat exchanger (19, heat exchanger), the heat flow from the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) to the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55) while maintaining fluid isolation between the transitional heating zone (internal area of 17 in contact with heat exchanger 19; column 2 lines 46 to 55) and the transitional cooling zone (internal area of 15 in contact with heat exchanger 19; Figure 2) tank, 10), to abate bacterial growth (column 1 lines 5 to 18; column 4 lines 11 to 14).
Although McGugan shows counter-current heat exchange flow elsewhere (Figure 1, outlet and inlet piping on top of tank), McGugan does not expressly teach that the fluids in the heat exchanger are counter-currently flowing. (bolded to emphasize missing claim language from McGugan in the claim language above)
Johnston teaches the known technique of counter-currently flowing heat exchanger (page 8 lines 32 to page 9 lines 9 establish the reason for counter-currently flowing heat exchanger design and page 9 lines 21 to 30 establish the different kinds of heat exchangers) to maximize the delivery of continuous flows of clean fluid (page 8 lines 32 to page 9 lines 9).
Therefore it would have been obvious to a person having ordinary skill in the art to try and modify McGugan to be counter-currently flowing in view of the technique taught by Johnston to maximize the delivery of continuous flows of clean fluid.
Regarding claim 9, as applied to claim 8, the combined teachings teach the invention as described above and further teach further comprising preventing the delivery hot water(McGugan: water in 16, distribution system; Figure 2) flow flowing unless a temperature of the delivery hot water (McGugan: water in 16, distribution system; Figure 2) is less than a safe delivery temperature TS (McGugan: column 4 lines 16 to 19: As long as the water passing the shut-off valve 26 is below 65.degree. C., as measured by the temperature sensor 27, the shut-off valve will remain open, but will close if that temperature is exceeded.) 
Regarding claim 12, as applied to claim 8 [[13]], the combined teachings teach the invention as described above but do not expressly teach wherein the bacteria comprises pathogenic bacteria

	Johnston further teaches wherein the bacteria comprises pathogenic bacteria (page 4 lines 24 to 32) so the system may provide suitable time/temperature combinations to kill such pathogens by at least 99.99%. (page 4 line 33 to page 5 line 1)
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the bacteria comprises pathogenic bacteria in view of the further teachings of Johnston so the system may provide suitable time/temperature combinations to kill such pathogens by at least 99.99%. 
Regarding claim 16, as applied to claim 8, the combined teachings further teach wherein the high water temperature TH is from 50⁰C to 100⁰C (McGugan: column 4 lines 11 to 14:…To sum up, the operation of the system is as follows. During off-peak periods, water in the storage tank 10 is heated to 75.degree. C. by the lower heating element 11, controlled by the lower thermostat 33…  ). 
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Johnston (Foreign Patent WO 2018091914 A1) as applied to claim 8 in further view of Faurshchou (Foreign Patent EP 1767881 A1).
Examiner note: References cited in the rejection correspond to elements and passages in the attached copy of Faurshchou (Foreign Patent EP 1767881 A1).
Regarding claim 10, as applied to claim 8 [[wherein the safe delivery temperature TS less than 52⁰C

Faurshchou teaches wherein the safe delivery temperature TS less than 52⁰C (paragraph 0039 or column 6 lines 7 to 13: (…the temperature range in the exchanger on both the primary side and the secondary side is always e.g. min. 50 °C and optionally below 50 °C after commenced tapping because of e.g. the scalding risk, so that the multiplication capacity of the legionella bacteria is restricted or eliminated also in the standstill period of the water heater…) because of scalding risk (column 6 lines 7 to 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the invention the combined teachings to include wherein the safe delivery temperature TS less than 52⁰C in view of the teachings of Faurshchou because of scalding risk.
In other words, McGugan teaches a device that specifically only allows water if it is under a certain temperature range. However, the temperature limit of McGugan is higher than that claimed. Because Faurshchou teaches a temperature setting to prevent scalding, it would have been obvious to modify McGugan accordingly to yield predictable results.
Regarding claim 17, as applied to claim 8, the combined teachings do not expressly teach wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C.
Faurshchou teaches wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C (paragraph 0039 or column 6 lines 7 to 13: (…the temperature range in the exchanger on both the primary side and the secondary side is always e.g. min. 50 °C and optionally below 50 °C after commenced tapping because of e.g. the scalding risk, so that the multiplication capacity of the legionella bacteria is restricted or eliminated also in the standstill period of the water heater…) because of scalding risk (column 6 lines 7 to 13).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the hot water delivery temperature TD is from 0⁰C to 50⁰C in view of the teachings of Faurshchou because of scalding risk.
In other words, McGugan teaches a device that specifically only allows water if it is under a certain temperature range. However, the temperature limit of McGugan is higher than that claimed. Because Faurshchou teaches a temperature setting to prevent scalding, it would have been obvious to modify McGugan accordingly to yield predictable results.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Johnston (Foreign Patent WO 2018091914 A1) as applied to claim 8 in further view of Hayden (US Publication No. 20160178234).
Regarding claim 11, as applied to claim 8 [[9]], the combined teachings teach the invention as described above but do not expressly teachwherein the water heating container comprises a tankless water heater
Hayden teaches wherein the water heating container (200, liquid storage device) comprises a tankless water heater (100, tankless electric water heater) because maintaining a largely stagnant tank of water at an elevated temperature may introduce additional risk of growth of certain bacteria that can cause illness and disease in humans, such as Legionella (paragraph 0035).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the water heating container comprises a tankless water heater in view of the teachings of Hayden because maintaining a largely stagnant tank of water at an elevated temperature may introduce additional risk of growth of certain bacteria that can cause illness and disease in humans, such as Legionella.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Johnston (Foreign Patent WO 2018091914 A1) as applied to claim 8 in further view of Wright (US Publication No. 20120266864).
Regarding claim 13, as applied to claim 12 [[8]], the combined teachings teach the invention as described above but do not expressly teach wherein the pathogenic bacteria comprises Legionella bacteria 
Wright further teaches wherein the pathogenic bacteria comprises Legionella bacteria (paragraph 0008) for instant kill (paragraph 0008).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the pathogenic bacteria comprises Legionella bacteria in view of the further teachings of Wright for instant kill.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGugan (US Patent No. 5701387) in view of Johnston (WO 2018091914 A1) as applied to claim 8 in further view of Talbert (US Patent No. 6835307).
Regarding claim 14, as applied to claim 8 [[11]], the combined teachings teach the invention as described above but do not expressly teach wherein the cold water temperature TC is from 0⁰C to 30⁰C

Talbert teaches that typical values of cold water temperatures depending on the season ((column 15 lines 28 to 52: …incoming cold water (typically about 10⁰F.; 5.6⁰C.) to 20⁰F. (11⁰C.) warmer)…; column 16 lines 8 to 17: …Presently, the approach temperature, that is the temperature difference between the cold purified water exiting the heat exchanger outer tube 101 at first treated water outlet 151 and the cold makeup water 121 entering the heat exchanger is about 20⁰ F. (11⁰ C.). Nominally, the entering cold makeup water 121 is at about 55⁰ F. (13⁰ C.), but can vary from about 35⁰ F. (2⁰ C.) to about 75⁰ F. (24⁰ C.) from winter to summer; while the preheated makeup water 127 leaving the heat exchanger, originally municipal makeup water, is now at about 140⁰ F. (60⁰ C.)….).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the cold water temperature TC is from 0⁰C to 30⁰C in view of the teachings of Talbert because of temperature variation.
In other words, the combined teachings do not expressly teach the cold water temperature range. However, Talbert more expressly teaches typical cold water temperature ranges. Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to account for typical temperature ranges, more expressly taught by Talbert. 
Regarding claim 15, as applied to claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C 
Talbert teaches wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C (column 16 line 58 to column 7 line 49) to nominally provide intermediate temperatures between the highest and the lowest available temperature purified water supplies (column 16 lines 19 to 24).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of the combined teachings to include wherein the pre-heated water temperature TP is from 0⁰C to 50⁰C in view of the teachings of Talbert to nominally provide intermediate temperatures between the highest and the lowest available temperature purified water supplies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perlman (US Patent No. 5115491-A) teaches a tempering system for storage tank water heaters utilizing inlet and outlet heat exchanger.
Rumold (Foreign Patent DE-19818630-C2) teaches a hot water system that can be heated up for decontamination, as well as methods for heating and cooling the hot water system.
Crime (Foreign Patent WO-02075219-A1) teaches a system for providing sanitary water which is devoid of active pathogenic germs, especially for a shower.
Baverstock (Foreign Patent WO-2019014711-A1) teaches a hot water tank.
Hanson-Graville (Foreign Patent GB-2506582-A) teaches an apparatus for pre-heating a fluid heater such as a boiler.
Noack (Foreign Patent DE-3525990-A1) teaches a sanitary water heating tank.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762